
	

113 HR 2677 IH: Sequestration Tied to Member Pay (STOMP) Act of 2013
U.S. House of Representatives
2013-07-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 2677
		IN THE HOUSE OF REPRESENTATIVES
		
			July 11, 2013
			Mr. Coffman (for
			 himself, Mr. O’Rourke,
			 Mr. Kilmer,
			 Mr. Loebsack,
			 Mr. Cooper,
			 Mr. Austin Scott of Georgia, and
			 Ms. DelBene) introduced the following
			 bill; which was referred to the Committee
			 on House Administration, and in addition to the Committee on
			 Oversight and Government
			 Reform, for a period to be subsequently determined by the
			 Speaker, in each case for consideration of such provisions as fall within the
			 jurisdiction of the committee concerned
		
		A BILL
		To reduce the annual rate of compensation of Members of
		  Congress by a percentage equal to the effective reduction in the average annual
		  rate of pay of Federal employees who were subject to sequestration-related
		  furloughs during the two most recent fiscal years.
	
	
		1.Short titleThis Act may be cited as the
			 Sequestration Tied to Member Pay (STOMP) Act of
			 2013.
		2.Equivalent reduction
			 in pay of members of congress if federal employee pay is reduced by reason of
			 sequestration
			(a)Reduction in
			 PaySection 601(a) of the
			 Legislative Reorganization Act of 1946 (2 U.S.C. 31) is amended—
				(1)in paragraph (1),
			 by striking The annual rate and inserting Subject to
			 paragraph (3), the annual rate; and
				(2)by adding at the
			 end the following new paragraph:
					
						(3)(A)If, during either of the
				two most recent fiscal years ending before a Congress, the effective annual
				rate of pay of employees of the Federal Government is reduced as a result of a
				sequestration-related furlough, the annual rate of pay otherwise applicable
				under paragraph (1) during the Congress shall be reduced by a percentage equal
				to the average percentage reduction in such effective annual rate of pay during
				those 2 fiscal years for all employees of the Federal Government whose pay was
				reduced as a result of such a furlough.
							(B)Not later than December 15 of each
				even-numbered year, the Director of the Office of Personnel Management shall
				determine and publish the percentage (if any) by which the annual rate of pay
				otherwise applicable under paragraph (1) shall be reduced during the next
				Congress pursuant to this paragraph.
							(C)In this paragraph, the term
				employees of the Federal Government means employees described in
				section 2105 of title 5, United States Code.
							(D)In this paragraph, the term
				sequestration-related furlough means, with respect to an employee
				of the Federal Government, the placing of the employee in a temporary status
				without duties and pay because of a lack of funds which results from—
								(i)any reduction made with respect to a
				fiscal year pursuant to a sequestration order issued under section 254 of the
				Balanced Budget and Emergency Deficit Control Act of 1985 (or, in the case of
				fiscal year 2013, under section 251A of such Act); or
								(ii)the imposition with respect to a fiscal
				year of the discretionary spending limits set forth in section 251(c) of such
				Act (as modified by section 251A of such
				Act).
								.
				(b)Effective
			 DateThe amendment made by subsection (a) shall apply with
			 respect to the One Hundred Fourteenth Congress and each succeeding
			 Congress.
			
